Citation Nr: 0927311	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-35 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether the reduction of the disability evaluation from 
30 percent to 10 percent effective April 1, 2007 for 
bilateral hearing loss was proper, to include entitlement to 
an increased disability evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for tinnitus (new and 
material evidence to reopen), vertigo and Meniere's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1959 to August 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that a claim stemming from a rating reduction 
action is a claim for restoration of the prior rating and, 
typically, does not also contemplate a claim for an increased 
rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  
However, in this case, the January 2007 rating determination 
was partly a response to March 2005 correspondence in which 
the Veteran sought an increased rating for his service-
connected bilateral hearing loss.  Thus, the Board believes 
that the January 2007 rating determination which reduced the 
Veteran's rating was simultaneously also a denial of his 
petition to have the rating increased.  As a result, the 
Veteran's appeal of that rating determination has brought 
before the Board the issue of the propriety of the reduction 
of the rating in addition to the Veteran's claim for 
entitlement to an increased rating for bilateral hearing 
loss.

The Veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in August 2008.  A transcript 
of that proceeding has been associated with the Veteran's 
claims folder.

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if additional action is required on his part.


REMAND

The law provides that when a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991). 

In a statement received from the Veteran in August 2008, he 
contended that his hearing loss disability should be 
evaluated under the Diagnostic Code for Meniere's disease, as 
he also suffered from tinnitus and vertigo, which were all 
related.  While service connection was previously denied for 
tinnitus in a January 1981 rating decision, the issues of 
service connection for vertigo and Meniere's disease have 
never been adjudicated.  As it appears that the veteran is 
raising the issues of service connection for tinnitus (new 
and material evidence to reopen), vertigo and Meniere's 
disease, and because the outcome of the issue certified on 
appeal is inextricably intertwined with the additional issues 
recently raised, further adjudicative action must be taken in 
this case prior to further consideration of the issue 
certified on appeal. 

The veteran was afforded a VA audiology examination in 
connection with his claim in April 2006.  Although the 
examiner provided the audiometric findings, the examiner did 
not comment on the functional effects caused by the hearing 
disability.  In Martinak v. Nicholson, 21 Vet. App. 447 
(2007) the United States Court of Appeals for Veterans Claims 
held that in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects 
caused by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.  Given the above, and the 
raising of extraschedular consideration for the claim, the 
Board finds that further VA examination of the Veteran is 
required prior to adjudication of this appeal.

Accordingly, this case is REMANDED to the RO/AMC for the 
following action:

1.  Copies of updated treatment records, 
VA and non-VA, covering the period from 
April 2006 to the present, should be 
obtained and added to the record.

2.  The Veteran should be scheduled for a 
VA examination in order to determine the 
severity of his service-connected 
bilateral hearing loss.  All appropriate 
testing should be conducted.  The 
examining audiologist should describe the 
functional effects caused by the hearing 
disability in the final report.  The 
claims folder must be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination, and the examination report 
should reflect that such a review was 
conducted.

3.  The inextricably intertwined issues 
of entitlement to service connection for 
tinnitus (new and material evidence to 
reopen), vertigo and Meniere's disease 
should be adjudicated following any 
necessary development.  The appellant and 
his representative should be notified 
thereof, including appellate rights.  
These issues should be certified to the 
Board only if an appeal thereof is 
initiated and perfected.  

4.  Following completion of the above, 
the RO/AMC should readjudicate the issue 
currently on appeal, considering all 
evidence and contentions added to the 
record since the issuance of the November 
2007 Supplemental Statement of the Case 
(SSOC), and considering the claim on an 
extraschedular basis.  If the claim 
remains denied, a SSOC should be provided 
to the appellant and his representative.  
After they have had an adequate 
opportunity to respond, this issue should 
be returned to the Board for further 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).




